The Coach Co. alleged that it is an Ohio corporation with its principal place of business at Hamilton. That it began June 21, 1923, to operate a motor bus line between the cities of Dayton and Hamilton and between Hamilton and Oxford, having filed with the Public Utilities Commission the schedules, and complied wth the 'rults and statute laws, until prohibited by an order of the Commission made December 13, 1923. The evidence disclosed that this Company was running the only bus line between Dayton and Hamilton and that it was the first to operate on the route between Hamilton and Oxford.
On November 14, 1923, the Company filed an application with the Commission for a new certificate of convenience to operate over the same route. A hearing was had Dec. 13, 1923, and on Jan. 4, 1924, the Commission denied the certificate.
This denial was based upon the finding by the Commission that between the cities of Dayton and Hamilton there existed a traction line which furnished service for passenger transporation and that if a bus line was permitted to operate, the traction line would suffer by a decrease of its revenue. The Commission found also that the interurban had sufficient equipment and that public convenience did not necessitate another carrier between the cities. The Commission m>ade no finding against the character and type of the equipment of the Coach Co. and its refusal of a certificate was not based upon the fact that the Company had not begun to operate before April 28, 1923.
Three questions are presented to the court for adjudication, to-wit: ^ .
^ (1) Is the order of the Public Utilities Commission sustained by the weight of the evidence.
(2) Can the question of traction competition be undertaken by the Commission, and its decision made to depend upon what might happen to existing traction companies if bus competition be permitted to become firmly established, and
(3) The constitutionality of the Collister-Freemian act.